 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 CRISS L. ROGERS,                                         Case No.: 2:19-cv-01581-APG-BNW

 4           Plaintiff                                     Order to Show Cause Why This Case
                                                           Should Not Be Dismissed for Lack of
 5 v.                                                          Subject Matter Jurisdiction

 6 C R BARD INCORPORATED and BARD
   PERIPHERAL VASCULAR
 7 INCORPORATED,

 8           Defendants

 9         The MDL Master Complaint asserts that jurisdiction in this court is based on diversity

10 and that the unofficial southern division of this district is the proper venue. ECF No. 1.

11 However, the complaint does not contain facts regarding the parties’ citizenship. It also does not

12 specifically allege that the amount in controversy exceeds $75,000, although it includes facts that

13 appear to support that the jurisdictional threshold is satisfied. Id. at 4. Finally, the complaint

14 does not contain sufficient facts to determine whether the case is properly filed in the unofficial

15 northern or southern divisions of this court. See LR IA 1-8(a).

16         I THEREFORE ORDER that by February 7, 2020, the plaintiff shall show cause in

17 writing why this action should not be dismissed for lack of subject matter jurisdiction (including

18 any additional information the plaintiff would like to present regarding the amount in

19 controversy) and shall present facts relevant to determining in which unofficial division this case

20 should have been filed.

21         DATED this 8th day of January, 2020.

22

23
                                                           ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
